           Case 8:21-cv-00768-JVS-KES Document 11 Filed 04/27/21 Page 1 of 5 Page ID #:69
Name and address:
               KRYSTA KAUBLE PACHMAN (280951)
                    SUSMAN GODFREY L.L.P.
                 1900 Avenue of the Stars, Suite 1400
                       Los Angeles, CA 90067

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

                                                                          CASE NUMBER
JANE DOE on behalf of herself and all others similarly situated,
                                                      Plaintiff(s),                            8:21-cv-00768-JVS-KES

                  v.
                                                                            APPLICATION OF NON-RESIDENT ATTORNEY
REDDIT, INC.,                                                                     TO APPEAR IN A SPECIFIC CASE
                                                      Defendant(s),                      PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's electronic filing system ("Motions and Related
    Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order
    (using Form G-64 ORDER, available from the Court's website), and pay the required $500 fee online at the time of filing (using a credit
    card). The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be
    grounds for denying the Application. Out-of-state federal government attorneys are not required to pay the $500 fee. (Certain
    attorneys for the United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the
    G-64 ORDER in Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
Cohen, Steve M.
Applicant's Name (Last Name, First Name & Middle Initial)                                        check here if federal government attorney
Pollock Cohen LLP
Firm/Agency Name
60 Broad Street                                                       (212) 337-5361                         (347) 696-1227
24th Floor                                                            Telephone Number                       Fax Number
Street Address
New York, NY 10004                                                                         scohen@pollockcohen.com
City, State, Zip Code                                                                              E-mail Address

I have been retained to represent the following parties:
Jane Doe                                                              ✖   Plaintiff(s)    Defendant(s)      Other:
                                                                          Plaintiff(s)    Defendant(s)      Other:
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                   Name of Court                        Date of Admission           Active Member in Good Standing? (if not, please explain)
New York State Bar/NY Supreme Court                        10/28/2013             Yes
Southern District of New York                              02/02/2016             Yes
Eastern District of New York                               02/02/2016             Yes

G-64 (09/20)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                             Page 1 of 3
               Case 8:21-cv-00768-JVS-KES Document 11 Filed 04/27/21 Page 2 of 5 Page ID #:70
 List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
 needed):
        Case Number                                    Title of Action                             Date of Application       Granted I Denied?
 8:2 I -cv-00338-CJC-A                  Jane Doe v. MindGeek U.S.A. Inc., et al.                  2/23/2021                 Granted




 If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:




Attorneys must be registered for the Court's electronic filing system to practice pro hac vice in this Court. Submission
of this Application will constitute your registration (or re-registration) to use that system. If the Court signs an Order
granting your Application, visit www.pacer.gov to complete the registration process and activate your e-filing
privileges in the Central District ofCalifornia.

           SECTION II-CERTIFICATION

           I declare under penalty of perjury that:

           (1) All of the above information is true and correct.
           (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in
               substantial business, professional, or other activities in the State of California.
           (3) I am not currently suspended from and have never been disbarred from practice in any court.
           (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and
               Criminal Procedure, and the Federal Rules of Evidence.
           (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar
               of this Court and maintains an office in the Central District of California for the practice of law, in
               which the attorney is physically present on a regular basis to conduct business, as local counsel
               pursuant to Local Rule 83-2.1.3.4.

                Dated April 26, 2021                                     Steve M. Cohen




G-64 (09/20)                APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                              Page 2 of 3
     Case 8:21-cv-00768-JVS-KES Document 11 Filed 04/27/21 Page 3 of 5 Page ID #:71


SECTION III - DESIGNATION OF LOCAL COUNSEL
Pachman, Krysta Kauble
Designee's Name (Last Name, First Name & Middle Initial)
Susman <j~¥,i:eyJ,..L,~.
Firm/Agency Name
1900 Avenue of the Stars                                           (310) 789-3100
Suite 1400                                                        Telephone Number                         'Fax Number
Street Address                                                    kpachman@susmangodfrey.com
Los Angeles, CA 90067                                             Email Address
City, State, Zip Code                                             280951
                                                                  Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty of perjury that I maintain an office in .tD
Central District of California for the practice of law, in which I am physically present on a regular basis to conductbusln~
               Dated April 26, 2021                               Krysta Kauble Pachman
                                                                  Designee's Name (please type or print)

                                                                  ~;;!fad&?~
SECTION IV - SUPPLEMENT ANSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY)




                                                                                                                                        r.
                                                                                                                                        i
                                                                                                                                        •




G-64 {09/20)
Case 8:21-cv-00768-JVS-KES Document 11 Filed 04/27/21 Page 4 of 5 Page ID #:72




              Appellate Division of the Supreme Court
                        of the State of New York
                       First Judicial Department


        I, Susanna M. Rojas, Clerk of the Appellate Division of the
  Supreme Court of the State of New York, First Judicial
  Department, do hereby certify that

                            Steve M. Cohen
  was duly licensed and admitted to practice as an Attorney and
  Counselor at Law in all the courts of this State on October 28, 2013,
  has duly taken and subscribed the oath of office prescribed by law,
  has been enrolled in the Roll of Attorneys and Counselors at Law
  on file in this office, is duly registered with the Administration
  Office of the Courts, and according to the records of this Court is
  currently in good standing as an Attorney and Counselor-at-Law.



                               In Witness Whereof, I have hereunto set
                               my hand in the City of New York on
                               April 27, 2021.




                                           Clerk of the Court




  CertID-00012085
Case 8:21-cv-00768-JVS-KES Document 11 Filed 04/27/21 Page 5 of 5 Page ID #:73


                     Supreme Court of the State of New York
                      Appellate Division, First Department
                                               ROLANDO T. ACOSTA
                                                  PRESIDING JUSTICE
   SUSANNA MOLINA ROJAS                                                                  MARGARET SOWAH
        CLERK OF THE COURT                                                               DEPUTY CLERK OF THE COURT




  To Whom It May Concern


         An attorney admitted to practice by this Court may request a certificate of good
  standing, which is the only official document this Court issues certifying to an
  attorney's admission and good standing.


         An attorney's registration status, date of admission and disciplinary history may
  be viewed through the attorney search feature on the website of the Unified Court
  System.


         New York State does not register attorneys as active or inactive.


        An attorney may request a disciplinary history letter from the Attorney
  Grievance Committee of the First Judicial Department.


       Bar examination history is available from the New York State Board of Law
  Examiners.


         Instructions, forms and links are available on this Court's website.




                                                              Susanna Rojas
                                                              Clerk of the Court




  Revised October 2020



                             27 MADISON AVENUE      NEW YORK, NEW YORK 10010-2201
                        TEL.: (212) 340 0400    INTERNET: WWW.NYCOURTS.GOV/COURTS/AD1/
